Exhibit 10.1

 

August 23, 2001

 

Anthony Williams, MD

4400 Memorial Drive #1161

Houston, TX  77007

 

Dear Tony,

 

This will confirm our offer of employment, pending successful references, for
the position of Senior Vice President, Medical and Clinical Affairs, reporting
to Henry Blair.

 

Dyax will pay you a base salary of $240,000 per year ($9,230.76 bi-weekly),
which is subject to review by the Compensation Committee of the Board of
Directors on an annual basis.  You will be eligible for your first salary
review, on a pro-rated basis, on January 1, 2002, and annually thereafter.  In
addition, you will be eligible for a targeted bonus of 25% of your base
compensation subject to attainment of specific individual and corporate
objectives that will be determined and agreed to by you and Henry Blair.  You
will be eligible for pro-rata participation in this bonus for the remainder of
the year 2001.

 

Subject to approval by the Compensation Committee, Dyax agrees to grant you an
Incentive Stock Option for the purchase of 75,000 shares of Dyax common stock. 
These options will be granted under the Dyax 1995 Equity Incentive Plan, which
states in relevant part that the option will: 1) be granted at fair market value
at the close of business on the day before your first day of employment; 2)
vesting equally over forty-eight months; 3) expire in 10 years; and 4) provide
exercisability of the vested portion of your options for ninety (90) days after
the termination of your employment.

 

You will receive four (4) weeks vacation and be eligible to participate in the
Company’s employee benefits in the same manner provided generally to the
Company’s senior executives, including health and dental insurance, 40l(k)
savings plan, disability insurance and life insurance.  A package describing
these benefits is enclosed.  Additionally, Dyax requires that you execute the
Company’s standard Employee Confidentiality Agreement and comply with Federal
and state employment laws and regulations.

 

Dyax is also prepared to reimburse you up to $20,000 for the following costs
associated with your relocation to the Boston area:

 

•              Moving and storage of your household goods;

•              Costs associated with housing rental in the Boston area;

•              Temporary housing, if needed;

•              Your travel from Houston to Boston associated with this
relocation.

 

You will be an employee at will.  However, in the event (a) your employment is
terminated by the Company without cause, (b) in the case of change of control if
you are terminated or resign, subsequent to a material decrease in your
responsibilities or a decrease in your base compensation or target bonus
percentage, Dyax agrees to pay you your monthly base salary for a minimum of six
(6) months as severance.  All earned but unpaid bonuses and accrued vacation

 

--------------------------------------------------------------------------------


 

time shall be paid upon termination.  Medical and dental benefits shall continue
during the period when you are receiving severance.  Other than your rights
under COBRA, all other benefits and vesting of your stock options will terminate
as of your date of termination.  If your employment is terminated for cause by
the Company or is terminated by you for any reason not enumerated above, your
compensation, benefits, and stock option vesting shall cease as of the
termination date.  For purposes of this offer, “cause” shall mean gross neglect
in the performance of your duties or the commission of an act of dishonesty or
moral turpitude in connection with your employment, as determined by the Board
of Directors.  Subject to the foregoing, either party may terminate this
agreement at any time.

 

We look forward to your joining Dyax on or about September 18, 2001.  If the
above accurately reflects your understanding of your employment terms at Dyax,
please sign both copies of this letter and return one copy to me.

 

Sincerely,

 

 

/s/ Henry E. Blair

 

 

Henry Blair

 

Chairman, CEO & President

 

 

AGREED TO:

 

 

/s/ Anthony Williams

 

Anthony Williams

 

23rd August 2001

 

Date

 

--------------------------------------------------------------------------------